Citation Nr: 9932322	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection, to include on a radiation 
basis, for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to August 
1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was last before the Board in August 
1997, at which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the appellant 
in June 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection, to include on a radiation 
basis, for the cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection, to include on a radiation 
basis, for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection, to include on a 
radiation basis, for the cause of the veteran's death, is 
whether she has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the appellant has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claim for service connection, to include on a radiation 
basis, for the cause of the veteran's death, is well 
grounded.

The official death certificate reflects that the immediate 
cause of the veteran's death, in March 1995, was large cell 
lung cancer. 

At the time of the veteran's death, service connection was 
not in effect for any disability.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  In 
addition, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant asserts, as her principal contention, that the 
veteran's fatal lung cancer was caused by his exposure to 
ionizing radiation in service when he was assigned to guard 
atomic bomb materials at a base in 1950.  In this regard, the 
record reflects that lung cancer was initially assessed in 
the 1990's.  This was many years after the veteran's 
separation from service, which consideration precludes any 
notion of according service connection for lung cancer on a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  There is, in 
addition, no evidence otherwise relating the veteran's fatal 
lung cancer to service, as may (if extant) warrant inferred 
service connection in accordance with the provisions of 
38 C.F.R. § 3.303(d) (1999).  Therefore, at least on the 
basis of direct service connection, and inasmuch as lung 
cancer was the sole disease implicated in the veteran's 
death, a plausible claim for service connection for the cause 
of the veteran's death is not presented.

With respect to service connection on a radiation basis for 
the cause of the veteran's death, the appellant, as noted 
above, avers that the veteran's fatal lung cancer was caused 
by his exposure to ionizing radiation in service when he was 
assigned to guard atomic bomb materials at a base in 1950.  
In this regard, however, although lung cancer is included 
among the diseases deemed to be potentially radiogenic under 
the provisions of 38 C.F.R. § 3.311 (1999), there is no 
evidence documenting that the veteran was exposed to ionizing 
radiation in service, the same being prerequisite, see 
38 C.F.R. § 3.311(b), to any consideration of related service 
connection pursuant to such regulation.  In addition, lung 
cancer is not a disease subject to service connection on a 
radiation basis in accordance with the provisions of 
38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. § 3.309 
(1999).  Given the foregoing, then, a plausible claim for 
service connection on a radiation basis for the cause of the 
veteran's death (since, again, lung cancer is the lone 
disease implicated in the veteran's death) is not presented.  

In light of the reasoning advanced above, then, and in the 
absence of a plausible claim for service connection for lung 
cancer, the only disease implicated in the veteran's death, 
either on a direct or radiation basis, the appellant's 
related claim for service connection, to include on a 
radiation basis, for the cause of the veteran's death, is not 
well grounded.  38 U.S.C.A. § 5107(a). 

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection, to include on a radiation basis, for the cause of 
the veteran's death, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for service connection relative 
to such benefit.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection, to include on a radiation 
basis, for the cause of the veteran's death, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

